Exhibit 99.1 News Release MMC REPORTS THIRD QUARTER 2010 RESULTS Underlying Revenue Growth Across All Businesses NEW YORK, November 9, 2010 — Marsh & McLennan Companies, Inc. (MMC) today reported financial results for the third quarter ended September 30, 2010. Brian Duperreault, MMC President and CEO, said: “We are pleased with the progress our company has made, not only in the third quarter but throughout the year. In the quarter, all four of our Operating Companies produced strong underlying revenue growth, the first time this has occurred since 2007. “The Risk and Insurance Services segment grew revenue in an environment of continued soft market conditions in the property and casualty marketplace. Marsh produced strong new business globally, with revenue growth across all geographic regions. Guy Carpenter generated excellent revenue growth, reflecting new business production and high retention rates. In our Consulting segment, we were pleased withthe revenue growth at Oliver Wyman.Mercer achieved amarked improvement in revenue, with growth in each of its businesses consulting, outsourcing, and investment management. 1 “Looking ahead, our plan is to produce long-term growth in revenue and earnings, maintain low capital requirements, generate high levels of cash, and reduce the company’s risk profile.” MMC Consolidated Results MMC’s consolidated revenue in the third quarter of 2010 rose 7 percent to $2.5 billion from the third quarter of 2009, or 4 percent on an underlying basis. Underlying revenue measures the change in revenue before the impact of acquisitions and dispositions, using consistent currency exchange rates. For the nine months ended September 30, 2010, MMC’s consolidated revenue was $7.8 billion, an increase of 7 percent, or 2 percent on an underlying basis. MMC reported income from continuing operations of $128 million, or $.22 per share, compared with income of $207 million, or $.38 per share, in the third quarter of 2009. Discontinued operations, net of tax, was $43 million, or $.08 per share, compared with $18 million, or $.03 per share, in the prior year. For the third quarter of 2010, net income was $168 million, or $.30 per share, compared with $221 million, or $.41 per share, in the prior year. Earnings per share on an adjusted basis in the third quarter of 2010, which excludes noteworthy items as presented in the attached supplemental schedules, was $.27 per share. This compares with adjusted earnings per share of $.48 per share in the third quarter of 2009, which included the favorable impact of a net tax credit of $.18 per share. For the nine months ended September 30, 2010, MMC’s income from continuing operations was $373 million, or $.65 per share, compared with $536 million, or $.98 per share, in 2009.Discontinued operations, net of tax, was $292 million, or $.53 per share, compared with a loss in the prior year. Net income was $652 million, or $1.18 per share, compared with $204 million, or $.38 per share, in the prior year.Adjusted earnings per share for the first nine months of 2010 was $1.23. This compares with adjusted earnings per share of $1.23 in the prior year period, which included the favorable impact of a net tax credit of $.18 per share. 2 Risk and Insurance Services Risk and Insurance Services segment revenue in the third quarter of 2010 was $1.3 billion, an increase of 8 percent from the third quarter of 2009.Excluding fiduciary interest income, underlying revenue in Risk and Insurance Services increased 3 percent. Operating income in the third quarter of 2010 rose 12 percent to $142 million, compared with $127 million in last year’s third quarter. Adjusted operating income increased 4 percent in the third quarter of 2010 to $165 million. For the nine months ended September 30, 2010, segment revenue was $4.3 billion, an increase of 9 percent from the prior year period, or 1 percent on an underlying basis.Operating income rose 12 percent in the first nine months of 2010 to $747 million, compared with $669 million in the same period in 2009. Adjusted operating income rose 7 percent in the first nine months of 2010 to $825 million. Marsh’s revenue in the third quarter of 2010 rose 9 percent to $1.1 billion, or 3 percent on an underlying basis. Underlying revenue growth in the United States / Canada was 3 percent in the third quarter of 2010; international operations rose 2 percent, reflecting growth of 4 percent in Latin America, 3 percent in Asia Pacific, and 1 percent in EMEA. The positive momentum from new business generation continued in the third quarter. Guy Carpenter’s third quarter 2010 revenue rose 4 percent to $233 million, or 3 percent on an underlying basis, reflecting strong new business generation. Consulting Consulting segment revenue increased 5 percent to $1.2 billion in the third quarter of 2010, or 6 percent on an underlying basis. For the first nine months of 2010, segment revenue increased 5 percent to $3.5 billion, or 3 percent on an underlying basis. Operating income increased 31 percent to $138 million in the third quarter of 2010, compared with$105 million in the third quarter of 2009. Adjusted operating income rose 11 percent in the third quarter of 2010 to $144 million, compared with $130 million the same period in 2009. For the nine months ended September 30, 2010, adjusted operating income rose 16 percent to $387 million. 3 Mercer’s revenue increased 6 percent to $881 million in the third quarter of 2010, or 6 percent on an underlying basis. Mercer’s consulting operations produced revenue of $622 million, an increase of 5 percent on an underlying basis from the third quarter of 2009; outsourcing, with revenue of $168 million, rose 4 percent; and investment consulting and management, with revenue of $91 million, grew 17 percent. Oliver Wyman’s revenue increased 3 percent to $322 million in the third quarter of 2010, or 6 percent on an underlying basis, compared with the prior year quarter. Oliver Wyman’s largest practice, financial services, produced a double-digit revenue increase for the third consecutive quarter. Other Items On August 3, 2010, MMC completed the sale of Kroll for $1.13 billion. On September 15, 2010, MMC funded the maturity of its $550 million 5.15 percent senior notes. The company’s next debt maturity is $250 million of senior notes due March 15, 2012. On September 30, 2010, cash and cash equivalents was $1.7 billion. MMC increased its quarterly dividend 5 percent to $.21 per share, effective with the fourth quarter payment on November 15. Additionally, on September 15, 2010 MMC’s Board of Directors authorized a $500 million share repurchase program. Conference Call A conference call to discuss third quarter 2010 results will be held today at 8:30 a.m. Eastern Time. To participate in the teleconference, please dial allers from outside the United States should dial he access code for both numbers is 8641182.The live audio webcast may be accessed at www.mmc.com.A replay of the webcast will be available approximately two hours after the event at the same web address. MMC is a global professional services firm providing advice and solutions in the areas of risk, strategy and human capital. It is the parent company of a number of the world’s leading risk experts and specialty consultants, including Marsh, the insurance broker and risk advisor; Guy Carpenter, the risk and reinsurance specialist; Mercer, the provider of HR and related financial advice and services; and Oliver Wyman, the management consultancy. With over 50,000 employees worldwide and annual revenue of approximately $10 billion, MMC provides analysis, advice and transactional capabilities 4 to clients in more than 100 countries. Its stock (ticker symbol: MMC) is listed on the New York, Chicago and London stock exchanges. MMC’s website address is www.mmc.com. This press release contains “forward-looking statements,” as defined in the Private Securities Litigation Reform Act of 1995. These statements, which express management’s current views concerning future events or results, use words like “anticipate,” “assume,” “believe,” “continue,” “estimate,” “expect,” “intend,” “plan,” “project” and similar terms, and future or conditional tense verbs like “could,” “may,” “might,” “should,” “will” and “would.” For example, we may use forward-looking statements when addressing topics such as: the outcome of contingencies; market and industry conditions; changes in our business strategies and methods of generating revenue; the development and performance of our services and products; changes in the composition or level of MMC’s revenues; our cost structure and the outcome of cost-saving or restructuring initiatives; dividend policy; the expected impact of acquisitions and dispositions; pension obligations; cash flow and liquidity; future actions by regulators; and the impact of changes in accounting rules. Forward-looking statements are subject to inherent risks and uncertainties. Factors that could cause actual results to differ materially from those expressed or implied in our forward-looking statements include: ● our exposure to potential liabilities arising from errors and omissions claims against us, particularly in our Marsh and Mercer businesses; ● the impact of any regional, national or global political, economic, regulatory or market conditions on our results of operations and financial condition; ● our ability to make strategic acquisitions and dispositions and to integrate, and realize expected synergies, savings or strategic benefits from the businesses we acquire; ● the potential impact of rating agency actions on our cost of financing and ability to borrow, as well as on our operating costs and competitive position; ● changes in the funded status of our global defined benefit pension plans and the impact of any increased pension funding resulting from those changes; ● our exposure to potential criminal sanctions or civil remedies if we fail to comply with foreign and U.S. laws and regulations that are applicable to our international operations, including import and export requirements, U.S. laws such as the Foreign Corrupt Practices Act, and local laws prohibiting corrupt payments to government officials; ● the impact on our net income caused by fluctuations in foreign currency exchange rates; ● the extent to which we retain existing clients and attract new business, and our ability to incentivize and retain key employees; ● the impact of competition, including with respect to pricing, and the emergence of new competitors; ● our ability to successfully recover should we experience a disaster or other business continuity problem; ● changes in applicable tax or accounting requirements; and ● potential income statement effects from the application of FASB’s ASC Topic No. 740 (“Income Taxes”) regarding accounting treatment of uncertain tax benefits and valuation allowances and ASC Topic No. 350 (“Intangibles – Goodwill and Other”), including the effect of any subsequent adjustments to the estimates MMC uses in applying these accounting standards. The factors identified above are not exhaustive. MMC and its subsidiaries operate in a dynamic business environment in which new risks may emerge frequently. Accordingly, MMC cautions readers not to place undue reliance on its forward-looking statements, which speak only as of the dates on which they are made. MMC undertakes no obligation to update or revise any forward-looking statement to reflect events or circumstances arising after the date on which it is made. Further information concerning MMC and its businesses, including information about factors that could materially affect our results of operations and financial condition, is contained in MMC’s filings with the Securities and Exchange Commission, including the “Risk Factors” section of MMC’s most recently filed Annual Report on Form 10-K. 5 Marsh & McLennan Companies, Inc. Consolidated Statements of Income (In millions, except per share figures) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenue $ Expense: Compensation and Benefits Other Operating Expenses Total Expense Operating Income Interest Income 6 3 13 13 Interest Expense ) Investment Income (Loss) (2 ) 22 24 ) Income Before Income Taxes Income Tax Expense (Credit) 55 ) 98 78 Income from Continuing Operations Discontinued Operations, Net of Tax 43 18 ) Net Income Before Non-Controlling Interests $ Less: Net Income Attributable to Non-Controlling Interests 3 4 13 12 Net Income Attributable to MMC $ Basic NetIncome Per Share – Continuing Operations $ – Net Income, Attributable to MMC $ Diluted Net Income Per Share – Continuing Operations $ – Net Income, Attributable to MMC $ Average Number of Shares Outstanding – Basic – Diluted Shares Outstanding at September 30 6 Marsh & McLennan Companies, Inc. Supplemental Information – Revenue Analysis Three Months Ended (Millions) (Unaudited) Components of Revenue Change* Three Months Ended September 30, % Change GAAP Currency Acquisitions/ Dispositions Underlying Revenue Impact Impact Revenue Risk and Insurance Services Marsh $ $ 9
